DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comments
	The instant application was indicated as allowable in the Notice of Allowance on 18 July 2022. On 20 August 2022 it was brought to the attention of the examiner that the following issues were identified in the allowed claims (claim set of 08 June 2022):
The term “nanobody” referred to in claims 1, 3, 8, 15, 18, and 19 is a live, registered trademark which is does not meet 112(b) requirements as described in MPEP 2173.05(u). 
The use of the term “preferably” in claim 10 does not meet 112(b) requirements as per 2173.05(d).
The cytotoxins “Dora statin” and “α-Sarcina” in claim 11 are not defined in the specification and the terms cannot be found in a google search.
Applicant’s representative was contacted on 20 August 2022 to discuss the above issues with the claims. In the discussion, applicant indicated that the disclosure did not intend to reference the trademark Nanobody™, but rather the term was being used interchangeably with the term “single domain antibody”, which is stated in the specification on page 12, lines 1-3. As applicant is not imparting any functional limitation on the claims through the use of the trademark, the specification was not amended to reference the use of the trademark. 
Applicant’s representative contacted the office on 26 August 2022 with the amendments below and agreed to the examiner’s amendment of the claims which overcomes the 112(b) issues discussed above. 
Examiner Amendments
Amend the claim set of 08 June 2022 as shown:
Amend claim 1 to read:
A VHH chain of anti-Her2 single domain antibody, wherein amino acid sequence of the VHH chain is shown as any one of SEQ ID NOs: 1-40.

Amend claim 3 to read:
A polynucleotide, wherein the polynucleotide encodes a protein selected from the group consisting of the VHH chain of anti-Her2 single domain antibody of claim 1.

Amend claim 8 to read:
An immunoconjugate comprising: 
(a) the VHH chain of anti-Her2 single domain antibody of claim 1; and 
(b) a conjugating part selected from the group consisting of a detectable marker, drug, toxin, cytokine, radionuclide, enzyme, gold nanoparticle/nanorod, magnetic nanoparticle, viral coat protein or VLP, and a combination thereof.

Amend claim 10 to read:
The immunoconjugate of claim 8, wherein the drug is a cytotoxic drug

Amend claim 11 to read:
The immunoconjugate of claim 8, wherein the toxin is selected from the group consisting of: an Auristatin, chlortetracycline, metotanol, ricin, ricin A chain, cobustatin, docamicin, 

Amend claim 15 to read:
A pharmaceutical composition comprising: 
(a) the VHH chain of anti-Her2 single domain antibody of claim 1, or an immunoconjugate comprising the VHH chain of the anti-Her2 single domain antibody; and 
(b) a pharmaceutically acceptable carrier.

Amend claim 18 to read:
The VHH chain of anti-Her2 single domain antibody of claim 1, wherein the amino acid sequence of the VHH chain is shown as any one of SEQ ID NOs: 8, 7, 15, 12, 27, 11, 32, and 13.

Amend claim 19 to read:
The VHH chain of anti-Her2 single domain antibody of claim 1, wherein the amino acid sequence of the VHH chain is shown as any one of SEQ ID NOs: 9, 10, 13, 17, 22, 23, and 26.

Add new claim 21 as follows:
The immunoconjugate of claim 10, wherein the cytotoxic drug is selected from the group consisting of: antitubulin drug, DNA sulcus binding reagent, DNA replication inhibitor, alkylation reagent, antibiotic, folic acid antagonist, antimetabolic drug, chemosensitizer, topoisomerase inhibitor, Catharanthus roseus alkaloid and a combination thereof.

Amend the invention Title as follows (also updated on attached updated BIB data sheet):
ANTI-HER2 SINGLE CHAIN ANTIBODY AND CODING SEQUENCE AND USE THEREOF

Conclusion
Claims 1, 3-4, 8-13, 15, and 18-21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647